DEVICES, SYSTEMS AND METHOD FOR
FLOORING PERFORMANCE TESTING



REASONS FOR ALLOWANCE

This action is in response to the Applicant’s amendment and Terminal Disclaimer dated Jan. 26, 2022.

Claims 1 - 20 have been found to be in condition for allowance.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a system comprising the combination of:
a processing unit communicably coupled to the plurality of sensors and configured to receive the value of at least one parameter and generate and transmit a data packet comprising the value of the at least one parameter upon occurrence of a change in the value of the at least one parameter in the at least one of the plurality of zones associated with at least one of the plurality of sensors; and
a data analysis device configured to receive the data packet and determine an event of a footfall on the floor covering in the area and a location of the footfall in the area based on the value of the at least one parameter of the data packet.

Claims 2 - 9 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 10 has been found to be allowable over the prior art because the prior art fails to teach or suggest a system comprising the combination of:
a processing unit operably coupled to the sensor and configured to receive the at least one parameter value and generate and transmit a data packet comprising the at least one parameter value from the sensor and generate and transmit a data packet comprising at least the unique identifier of the sensor and the at least one parameter value; and
a data analysis device that is communicably coupled to the processing unit and configured to receive the data packet, and compare the at least one parameter value of the data packet to previously-measured parameter values associated with the sensor underlayment unit to determine a foot strike event on the floor covering in the area and that the foot strike is a unique foot strike.

Claims 11 - 14 have been found to be allowable due to, at least, the claims’ dependency on claim 10.

Independent claim 15 has been found to be allowable over the prior art because the prior art fails to teach or suggest a system comprising the combination of:
a processing unit operably connected to the plurality of sensors and configured to receive the value of the at least one parameter from at least one of the plurality of sensors and generate and transmit a data packet comprising at least the unique identifier and associated value of the at 

least one parameter from at least one of the plurality of sensors upon occurrence of a change in the value of the at least one parameter of that sensor;
a data archival device configured to receive and store the data packet transmitted by the sensor underlayment unit; and
a data analysis device configured to compare the value of the at least one parameter from the data packet to previously-measured parameter values associated with the same sensor and generate a result therefrom.

Claims 16 - 20 have been found to be allowable due to, at least, the claims’ dependency on claim 15.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.





/Eric S. McCall/            Primary Examiner
Art Unit 2856